Dismissed and Memorandum Opinion filed June 29, 2006







Dismissed
and Memorandum Opinion filed June 29, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00433-CV
____________
 
RAMCO OIL & GAS, LTD. and RAMCO
ENERGY PLC, Appellants
 
V.
 
ANGLO DUTCH (TENGE) L.L.C. and
ANGLO‑DUTCH PETROLEUM INTERNATIONAL, INC., Appellees
 
 

 
On Appeal from the 61st District
Court
Harris County, Texas
Trial Court Cause No. 00‑22588
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a turnover order signed April 18, 2006, and amended by nunc pro
tunc order signed April 20, 2006.  In light of this court=s disposition of the underlying case,
the issues concerning the turnover order have been rendered moot.  See Ramco
Oil & Gas, Ltd. v. Anglo-Dutch (Tenge) L.L.C., No. 14-04-00433-CV (Tex.
App.CHouston [14th Dist.] June 6, 2006, no
pet. h.).  On June 22, 2006, appellants filed an unopposed motion to dismiss
the appeal.  See Tex. R. App. P.
42.1.  The motion is granted.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
29, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Guzman.